NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                   JIMMY R. HILL,
                      Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2014-3216
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-3443-14-0778-I-1.
                ______________________

                Decided: March 6, 2015
                ______________________

   JIMMY R. HILL, Jonesboro, GA, pro se.

     LINDSEY SCHRECKENGOST, Office of the General Coun-
sel, Merit Systems Protection Board, Washington, DC, for
respondent. Also represented by BRYAN G. POLISUK.
                 ______________________

 Before PROST, Chief Judge, MOORE and REYNA, Circuit
                       Judges.
2                                              HILL   v. MSPB



PER CURIAM.
    Mr. Jimmy R. Hill petitions for review of a final deci-
sion of the Merit Systems Protection Board dismissing his
appeal for lack of jurisdiction over a fourteen-day suspen-
sion. Because the Board did not err in dismissing Mr.
Hill’s appeal for lack of jurisdiction, we affirm.
    On March 7, 2013, Mr. Hill received a fourteen-day
suspension based on his failure to maintain regular
attendance. On June 20, 2014, Mr. Hill filed an initial
appeal with the Board challenging his suspension. Sub-
sequently, the administrative judge issued an order
informing Mr. Hill that he had the burden of proof to
show that the Board’s jurisdiction extended to his four-
teen-day suspension. Mr. Hill was ordered to file evidence
and argument to prove his appeal was within the Board’s
jurisdiction. Mr. Hill did not respond to the order.
     On July 22, 2014, the administrative judge issued an
initial decision dismissing the appeal for lack of jurisdic-
tion, as the Board did not have jurisdiction of the appeal
unless the suspension was for more than fourteen days.
The administrative judge cited to 5 U.S.C. § 7512. The
initial decision became final on August 26, 2014.
    Mr. Hill now argues to this court that the Board did
not apply the wrong law to his case, but that it “violated
[his] right under the FMLA Act.” Informal Brief 1. Mr.
Hill further states, “The USPS fabricated dates and
time[s] of my alleged absences the LCA was [illegible
word] and the action taken was non-contractual.” Id. Mr.
Hill asks us to make him “whole” and allow him to return
to work.
     Our review is limited. “We may hold unlawful and set
aside any agency action, findings, or conclusions found to
be arbitrary, capricious, an abuse of discretion, or unlaw-
ful; procedurally deficient; or unsupported by substantial
evidence.” Jennings v. Merit Sys. Prot. Bd., 59 F.3d 159,
HILL   v. MSPB                                           3



160 (Fed. Cir. 1995). Under 5 U.S.C. § 7512 a federal
employee is provided the right to Board review of a sus-
pension for more than fourteen days. Mr. Hill has cited to
no other statute, or case, that would alter the Board’s
statutory jurisdiction. Additionally, Mr. Hill’s arguments
do not address the issue at hand—whether or not the
Board has jurisdiction over his suspension. Therefore, as
Mr. Hill maintains the burden to show that the Board has
jurisdiction, we affirm the Board’s decision dismissing the
appeal for lack of jurisdiction, as Mr. Hill’s suspension
was for only fourteen days.
   As we find that the Board did not have jurisdiction,
we affirm and thus do not reach Mr. Hill’s other argu-
ments.
                      AFFIRMED
                          COSTS
   Each party shall bear their own.